           Case 2:20-mj-08370-JAD  Document
                               UNITED STATES4 DISTRICT
                                               Filed 09/29/20
                                                        COURTPage 1 of 1 PageID: 7
                                          DISTRICT OF NEW JERSEY

                                      MAGISTRATE’S COURTROOM MINUTES

UNITED STATES OF AMERICA                            :   MAGISTRATE JUDGE:             JOSEPH A. DICKSON
                                                    :
              v.                                    :   MAGISTRATE NO.:               20-8370 (JAD)
                                                    :
ALBERTO ALMEIDA
                                                    :   DATE OF PROCEEDINGS: 9/29/20
                                                    :
                                                    :   DATE OF ARREST:               9/29/20

PROCEEDINGS: Initial Appearance

( ) COMPLAINT                                           ( ) TEMPORARYCOMMITMENT
(X) ADVISED OF RIGHTS                                   ( ) CONSENT TO DETENTION WITH RIGHT TO MAKE A
( ) WAIVER OF COUNSEL                                       BAIL APPLICATION AT A LATER TIME
( ) APPT. OF COUNSEL: __ AFPD __ CJA                    ( ) BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
( ) WAIVER OF HRG.: __ PRELIM __ REMOVAL                (X) BAIL SET: $50,000
( ) CONSENT TO MAGISTRATE'S JURISDICTION                (X) UNSECURED BOND
( ) PLEA ENTERED:       GUILTY __ NOT GUILTY                   ( ) SURETY BOND SECURED BYCASH / PROPERTY
( ) PLEA AGREEMENT                                      (X) TRAVEL RESTRICTED NJ; unless approved by PTS
( ) RULE 11 FORM                                        (X) REPORT TO PRETRIAL SERVICES
( ) FINANCIAL AFFIDAVIT EXECUTED ON THE RECORD          ( ) DRUG TESTING AND/OR TREATMENT
(X) OTHER CONSENT TO VIDEO/TELEPHONE CONFERENCE         (X) MENTAL HEALTH TESTING AND/OR TREATMENT
(X) OTHER CONSENT TO E-SIGNATURE                        (X) SURRENDER &/OR OBTAIN NO PASSPORT
                                                        (X) SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                            ADDITIONAL CONDITIONS

HEARING(S) SET FOR:

(X) PRELIMINARY/ REMOVAL HRG.                           DATE: 10/20/20 at 2:00 p.m.
( ) DETENTION / BAIL HRG.                               DATE:
( ) TRIAL:    COURT       JURY                          DATE:
( ) SENTENCING                                          DATE:
( ) OTHER:                                              DATE:



APPEARANCES:

AUSA EMMA SPIRO

DEFT. COUNSEL DAVID JAY GLASSMAN, ESQ. (Retained)

PRETRIAL ELIZABETH AUSON

INTERPRETER
              Language: (         )


Time Commenced: 2:15 p.m.
Time Terminated: 3:00 p.m.
CD No:           Zoom
                                                                                 Jessica Batista
                                                                                 DEPUTY CLERK
